      Case: 3:19-cv-00251-SA-JMV Doc #: 20 Filed: 11/17/20 1 of 1 PageID #: 1250




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

WILLIE EARL CURRY                                                                 PETITIONER

VS.                                                CIVIL ACTION NO. 3:19-cv-00251-SA-JMV

ROGER SETTLEMIRES et al.                                                        RESPONDENTS

                                            ORDER

       This matter is before the court on the motion of the claimant, Willie Earl Curry, to file

under seal certain exhibits to his response to the respondents’ motion to dismiss. Doc. #19. Having

considered the motion and reviewed the docket in this case, the court finds that the motion is not

well taken and should be denied as, among other reasons, it seeks to seal proposed exhibits (or

submit them in camera) when they are already on the public docket as a result of prior filings in

this case, and no motion to seal or redact those filings has been made.

       Consequently, sealing the documents, even if the motion otherwise justified doing so in

accordance with applicable law, would be futile.

       Therefore, the motion to seal is hereby denied without prejudice.

       SO ORDERED, this November 17, 2020.


                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE
